58 N.Y.2d 919 (1983)
In the Matter of Concerned Citizens against Crossgates et al., Appellants, and Sierra Club, Intervenor-Appellant,
v.
Robert F. Flacke, as Commissioner of the New York State Department of Environmental Conservation, Respondent, and Pyramid Crossgates Company, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued February 8, 1983.
Decided February 17, 1983.
Joel H. Sacks for appellants.
Robert Abrams, Attorney-General (Kathleen Liston Morrison, Peter H. Schiff and James A. Sevinsky of counsel), for respondent.
Donald S. Snider and Gerald M. Levine for intervenor-respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER, and SIMONS.
Judgment affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (89 AD2d 759).